          Case 1:20-cv-04920-MKV Document 26 Filed 08/03/20 Page 1 of 1


                                                                            USDC SDNY
UNITED STATES DISTRICT COURT                                                DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                               ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 8/3/2020
 PFIZER INC.,

                        -against-                                   1:20-cv-04920 (MKV)
 UNITED STATES DEPARTMENT OF HEALTH                                         ORDER
 AND HUMAN SERVICES, et al.,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff has requested that the Court order an incredibly expedited merits disposition of

this case pursuant to Federal Rule of Civil Procedure 57. See ECF #25. However, Defendants

have not appeared yet. Indeed, assuming they were properly served, Defendants’ time to appear

and respond to the Complaint does not pass until late August or early September. See

Certificates of Service, ECF #19-24. Thus, the request for expedited review under Rule 57 must

be denied as premature. While that rule authorizes the Court to order a “speedy hearing” of an

action for declaratory relief, “[i]mplicit in [that rule] is the assumption that prior to such order for

a speedy hearing, the matter in issue will have been joined by the filing of a responsive

pleading.” Drinan v. Nixon 364 F. Supp. 853, 854 (D. Mass. 1973), aff’d 502 F.2d 1158 (1st Cir.

1973); see also Perry v. Correct Care Solutions, LLC, No. 17-cv-586 (LO) (IDD), 2017 WL

11519168, at *3 (E.D.Va. June 2, 2017).

        Accordingly, Plaintiff’s Motion at ECF #25 is DENIED.

SO ORDERED.
                                                        _________________________________
Date: August 3, 2020                                          MARY KAY VYSKOCIL
      New York, NY                                            United States District Judge
